The opinion of the court was delivered by
Garrison, J.
This is an application to have the Supreme Court determine whether or not the property known as “Plot 29, in Block 545, in Jersey City,” should have been assessed, for the years 1897 to 1902, inclusive, by the local taxing authorities or by the state board of assessors. This precise issue between these same parties was adjudicated as to the taxes for the year 1896 in the case reported in 34 Vroom 120. It is contended, on behalf of Jersey City, that this prior decision is riot conclusive — 'thát is to say, that the doctrine of res Judicata does .not apply, because (I quote from the brief .of counsel) “the question presented to the Supreme Court in that 'case and the case that was actually determined in. that case, was whether or not,. at' the time referred to in the case, to wit, in 1896, the property in question was being held by the railroad company with a present manifest intention for its future use for railroad property.' The court found that-the evidence presented justified the conclusion that at that time there was a manifest intention to hold the property for railroad purposes.”
*106It is needless to enter upon the questions opened up by this contention, for the reason that the record of the former judgment, which is in proof .before us, shows that what was then adjudicated was “that the property in question is property used for railroad purposes,” and the undisputed testimony upon the present litigation is that, since 1896, there have been no changes in the use of the property excepting that a tool-house had been erected on it by the railroad eompnay. Whether the city would" be permitted to show by competent proof the facts upon which the argument of its counsel is based, cannot now be decided, for such proof was not offered. All that was put in evidence was the judgment record, which, being to the effect just stated, is conclusive upon the parties as the matter now stands. Comptroller v. Singer Manufacturing Co., 33 Vroom 339.
The property for the years 1897 to 1902, inclusive, was taxed by the state board of assessors as property used for railroad purposes, and the taxes for those years assessed by the municipal authorities of .Jersey City must be set aside.